Case: 12-12449          Date Filed: 11/15/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-12449
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 6:07-cr-00145-JA-DAB-3



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                     Plaintiff-Appellee,

                                                  versus

EDMON JEROME BURTON,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (November 15, 2012)

Before CARNES, HULL and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-12449    Date Filed: 11/15/2012   Page: 2 of 2

      W. Drew Sorrell, appointed counsel for Edmon Jerome Burton in this

appeal, has moved to withdraw from further representation of the appellant and

has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s order

denying a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) is AFFIRMED.




                                         2